DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03 May 2022 has been entered. Claims 1-20 remain pending in the application. The Applicant’s amendments to the specification and claims have overcome all of the objection and rejections previously set forth in the Non-Final Office Action dated 24 January 2022. 
Claim Objections
Claim 14 is objected to because of the following informalities:  
“the first signa” in line 15 should be “the first signal” for further clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPub 20140253905 A1) in view of McCarten et al. (USPGPub 20180288343 A1).

Regarding claim 1, Kim teaches a depth sensor comprising a pixel (PSa), the pixel (PSa) including: a photoelectric conversion element (110a) (¶56, each of the depth sensors SNPi and SNPi+1 may include a pair of depth pixels or photo sensor circuits PSa and PSb. The photo sensor circuits PSa and PSb may include, respectively, depth sensing elements including first and second photo gates 110a and 112a configured to perform photo-electric conversion); a first transfer transistor (110b) connected to the photoelectric conversion element (110a) (see figures 2-4, first transfer gate 110b (i.e. first transfer transistor) connected to photo gate 110a); a first floating diffusion area (110c) connected to the first transfer transistor (110b) (see figures 2-4, first floating diffusion node 110c); a second transfer transistor (110k) connected to the photoelectric conversion element (110a) (see figures 2-4, second transfer gate 110k (i.e. second transfer transistor)); and a second floating diffusion area (110f) (see figures 2-4, floating diffusion area 110f); wherein the photoelectric conversion element (110a) includes a first gate electrode configured to receive a first signal, and a second gate electrode configured to receive a second signal 180 degrees out of phase with the first signal (¶78, The first photo gate control signal PGa of the first photo gate 110a may have a phase the same as a phase of a waveform of an illumination light and the second photo gate control signal PGb of the second photo gate 110b may have a phase that may be phase-delayed from the waveform of the illumination light by an angle of 180.degree.). However, Kim fails to explicitly teach a storage element connected to the second transfer transistor; a third transfer transistor connected to the storage element; and the second floating diffusion area connected to the third transfer transistor. 
	However, McCarten teaches a storage element (222a-222d) connected to the second transfer transistor (see figure 2C, storage gates 222a-222d (i.e. storage element)); a third transfer transistor (220a-d and 224a-d) connected to the storage element (222a-222d) (see figure 2C, any of the eight transfer transistors 220a-d and 224a-d); and the second floating diffusion area (226bN-1) connected to the third transfer transistor (see figure 2C, second floating diffusion node 226bN-1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of McCarten to further include a storage unit and an additional transfer transistor because the multiple storage gate nodes may be configured to store charge corresponding to different exposure periods. The storage gate nodes may be coupled in parallel or in series with the photodiode. Charge from the different exposure times can then be merged to produce a high dynamic range image signal (McCarten abstract); and the additional transfer transistor would be needed to transfer charge from the storage unit to the floating diffusion. 

Regarding claim 2, Kim as modified by McCarten teaches the depth sensor of claim 1, wherein, during an integration period where the photoelectric conversion element (Kim 110a) integrates charges, the depth sensor is configured to select one of the first (Kim 110b) and second transfer transistors (Kim 110k), and the depth sensor is configured to not select the other of the first (Kim 110b) and second transistors (Kim 110k) (Kim, ¶63, first transfer control signals MTGa and MTGb, which may be used to transfer the photo charges generated in the P type substrate 102 under the first and second photo gates 110a and 112a, may be supplied, respectively, to the first transfer gates 110b and 112b; ¶74, Second transfer control signals ATGa and ATGb may be applied, respectively, to the second transfer gates 110k and 112k; and see figure 7, second signals ATGa and ATGb selected during t2 and t9, while the first signals aren’t selected; and first signals MTGa and MTGb selected during t3 and t10). 

Regarding claim 3, Kim as modified by McCarten teaches the depth sensor of claim 1, wherein the pixel further includes: a first readout circuit including a first reset transistor (Kim T2a), a first source follower transistor (Kim T5a), the first reset transistor (Kim T2a) and the first source follower transistor (Kim T5a) connected to the first floating diffusion area (Kim 110c), and a first selection transistor (Kim T6a) connected to the first source follower transistor (Kim T5a) (Kim, see figure 5, reset transistor T2a, drive transistor T5a (i.e. source follower), floating diffusion node 110c, and selection transistor T6a); and a second readout circuit including a second reset transistor (Kim T2b), a second source follower transistor (Kim T5b), the second reset transistor (Kim T2b) and the second source follower transistor (Kim T5b) connected to the second floating diffusion area (Kim 110f), and a second selection transistor (Kim T6b) connected to the second source follower transistor (Kim T5b) (Kim, see figure 5, reset transistor T2b, drive transistor T5b (i.e. source follower), floating diffusion node 112c, and selection transistor T6b).

Regarding claim 4, Kim as modified by McCarten teaches the depth sensor of claim 3, wherein, during an integration period where the photoelectric conversion element integrates charges, the depth sensor is configured to select the first transfer transistor (Kim 110b), while the depth sensor is configured not to select the second transfer transistor (Kim 110k) (Kim, ¶63, first transfer control signals MTGa and MTGb, which may be used to transfer the photo charges generated in the P type substrate 102 under the first and second photo gates 110a and 112a, may be supplied, respectively, to the first transfer gates 110b and 112b; ¶74, Second transfer control signals ATGa and ATGb may be applied, respectively, to the second transfer gates 110k and 112k; and see figure 7, second signals ATGa and ATGb selected during t2 and t9, while the first signals aren’t selected; and first signals MTGa and MTGb selected during t3 and t10) and wherein the first readout circuit is configured to, output a first output signal corresponding to a first voltage level of the first floating diffusion area after the integration period (Kim, ¶91, the select transistor T6a may be turned on at a time point t5 as the select control signal SELa is applied to the select gate 110i of the select transistor T6a, the sensing signal may be output to the column line CLa), and output a second output signal corresponding to a second voltage level of the first floating diffusion area reset before the integration period or output a third output signal corresponding to a third voltage level of the first floating diffusion area reset after outputting the first output signal (Kim, ¶92, at a time point t7, a reference signal that has the supply voltage VDD level may be output to the column line CLa through the drive transistor T5a and the select transistor T6a due to the reset of the second floating diffusion node 110f).

Regarding claim 5, Kim as modified by McCarten teaches the depth sensor of claim 3, wherein, during an integration period where the photoelectric conversion element integrates charges, in response to the second transfer transistor (Kim 110k) being selected, while the first transfer transistor (Kim 110b) not being selected (Kim, ¶63, first transfer control signals MTGa and MTGb, which may be used to transfer the photo charges generated in the P type substrate 102 under the first and second photo gates 110a and 112a, may be supplied, respectively, to the first transfer gates 110b and 112b; ¶74, Second transfer control signals ATGa and ATGb may be applied, respectively, to the second transfer gates 110k and 112k; and see figure 7, second signals ATGa and ATGb selected during t2 and t9, while the first signals aren’t selected; and first signals MTGa and MTGb selected during t3 and t10), the second readout circuit is configured to output a first output signal corresponding to a first voltage level of the second floating diffusion area after the integration period (Kim, ¶98, Since the select transistor T6b may be turned on at a time point t12 as the select control signal SELb is applied to the select gate 112i of the select transistor T6b, the sensing signal may be output to the column line CLb), and output a second output signal corresponding to a second voltage level of the second floating diffusion area after outputting the first output signal, such that the third transfer transistor is then turned on, and the third transfer transistor is then turned off (Kim, ¶99, at a time point t14, a reference signal that has the supply voltage VDD level may be output to the column line CLb through the drive transistor T5b and the select transistor T6b due to the reset of the second floating diffusion node 112f).

Regarding claim 6, Kim as modified by McCarten teaches the depth sensor of claim 1, wherein the first floating diffusion area (Kim 110c) and the second floating diffusion area (Kim 110f) are electrically connected (Kim, see figure 5, first floating diffusion node 110c and second floating diffusion node 110f).

Regarding claim 7, Kim as modified by McCarten teaches the depth sensor of claim 6, wherein the pixel further includes: a readout circuit including, a reset transistor (Kim T2a) (Kim, see figure 5, reset transistor T2a), a source follower transistor (Kim T5a) connected to the first (Kim 110c) and second (Kim 110f) floating diffusion areas (Kim, see figure 5, drive transistor T5a (i.e. source follower)), and a selection transistor (Kim T6a) connected to the source follower transistor (Kim T5a) (Kim, see figure 5, selection transistor T6a).

Regarding claim 11, Kim teaches a depth sensor comprising a pixel (PSa), the pixel (PSa) including: a first photoelectric conversion element (110a) (¶56, each of the depth sensors SNPi and SNPi+1 may include a pair of depth pixels or photo sensor circuits PSa and PSb. The photo sensor circuits PSa and PSb may include, respectively, depth sensing elements including first and second photo gates 110a and 112a configured to perform photo-electric conversion); a first transfer transistor (110b) connected to the first photoelectric conversion element (110a) (see figures 2-4, first transfer gate 110b (i.e. first transfer transistor) connected to photo gate 110a); a first floating diffusion area (110c) connected to the first transfer transistor (110b) (see figures 2-4, first floating diffusion node 110c); a second transfer transistor (110k) connected to the first photoelectric conversion element (110a) (see figures 2-4, second transfer gate 110k (i.e. second transfer transistor)); a second photoelectric conversion element (112a) (see ¶56); a fourth transfer transistor (112b) connected to the second photoelectric conversion element (112a) (see figures 2-5, fourth transfer gate 112b); a third floating diffusion area (112c) connected to the fourth transfer transistor (112b) (see figures 2-5, third floating diffusion node 112c); and a fifth transfer transistor (112k) connected to the second photoelectric conversion element (112a) (see figures 2-5, fifth transfer transistor 112k); wherein the first photoelectric conversion element includes (110a) a first gate electrode configured to receive a first signal, and a second gate electrode configured to receive a second signal out of phase with the first signal (¶78, The first photo gate control signal PGa of the first photo gate 110a may have a phase the same as a phase of a waveform of an illumination light and the second photo gate control signal PGb of the second photo gate 110b may have a phase that may be phase-delayed from the waveform of the illumination light by an angle of 180.degree.). However, Kim fails to teach a first storage element connected to the second transfer transistor; a third transfer transistor connected to the first storage element; a second floating diffusion area connected to the third transfer transistor; a second storage element connected to the fifth transfer transistor; a sixth transfer transistor connected to the second storage element; and a fourth floating diffusion area connected to the sixth transfer transistor.
	However, McCarten teaches a first storage element (222a-d) connected to the second transfer transistor (see figure 2C, storage gates 222a-222d (i.e. storage element)); a third transfer transistor (220a-d and 224a-d) connected to the first storage element (222a-d) (see figure 2C, any of the eight transfer transistors 220a-d and 224a-d); a second floating diffusion area (226bN-1) connected to the third transfer transistor (see figure 2C, second floating diffusion node 226bN-1); a second storage element (222a-d) connected to the fifth transfer transistor (see figure 2C, storage gates 222a-222d (i.e. storage element)); a sixth transfer transistor (220a-d and 224a-d) connected to the second storage element (222a-d) (see figure 2C, any of the eight transfer transistors 220a-d and 224a-d); and a fourth floating diffusion area (226bN-1)  connected to the sixth transfer transistor (220a-d and 224a-d) (see figure 2C, second floating diffusion node 226bN-1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of McCarten to further include a storage unit and an additional transfer transistor because the multiple storage gate nodes may be configured to store charge corresponding to different exposure periods. The storage gate nodes may be coupled in parallel or in series with the photodiode. Charge from the different exposure times can then be merged to produce a high dynamic range image signal (McCarten abstract); and the additional transfer transistor would be needed to transfer charge from the storage unit to the floating diffusion.

Regarding claim 12, Kim as modified by McCarten teaches the depth sensor of claim 11, wherein, in a plan view of a layout of the depth sensor, the first photoelectric conversion element (Kim 110a) and the second photoelectric conversion element (Kim 112a) are symmetrical with respect to a first axis (Kim, see figure 2, photogates 110a and 112a symmetrical with respect to a vertical axis), wherein the first transfer transistor (Kim 110b) and the fourth transfer transistor (Kim 112b) are symmetrical with respect to the first axis (Kim, see figure 2, transfer transistors 110b (i.e. first) and 112b (i.e. fourth) are symmetrical with respect to the vertical axis), wherein the second transfer transistor (Kim 110k) and the fifth transfer transistor (Kim 112k) are symmetrical with respect to the first axis (Kim, see figure 2, transfer transistors 110k (i.e. second) and 112k (i.e. fifth) are symmetrical with respect to the vertical axis), wherein the first storage element (McCarten SGA-E1) and the second storage element (McCarten SGB-E2) are symmetrical with respect to the first axis (McCarten, see figure 5B, storage nodes labeled by SGB-E2 and SGA-E1 are symmetrical with respect to the vertical axis), and wherein the third transfer transistor (McCarten 120a-d and 124a-d) and the sixth transfer transistor (McCarten 120a-d and 124a-d) are symmetrical with respect to the first axis (McCarten, see figure 5B, all transistors are symmetrical with respect to the vertical axis).

Regarding claim 13, Kim as modified by McCarten teaches the depth sensor of claim 11, wherein, in a plan view of a layout of the depth sensor, the first photoelectric conversion element (Kim 110a) and the second photoconversion element (Kim 112a) are symmetrical with respect to a first axis (Kim, see figure 2, photogates 110a and 112a symmetrical with respect to a vertical axis), wherein the first transfer transistor (McCarten TX0A) and the fourth transfer transistor (McCarten TX0D) are symmetrical with respect to an intersection of the first axis and a second axis perpendicular to the first axis (McCarten, see figure 5B, transfer transistor TX0A (i.e. first) is symmetrical to transfer transistor TX0D (i.e. fourth) over an intersection in the middle), wherein the second transfer transistor (McCarten TX0C) and the fifth transfer transistor (McCarten TX0B) are symmetrical with respect to the intersection (McCarten, see figure 5B, transfer transistor TX0C (i.e. second) is symmetrical to transfer transistor TX0B (i.e. fifth) over an intersection in the middle), wherein the first storage element (McCarten SGA-E1) and the second storage element (McCarten SGD-E4) are symmetrical with respect to the intersection (McCarten, see figure 5B, storage transistor SGA-E1 (i.e. first) is symmetrical to storage transistor SGD-E4 (i.e. second) over an intersection in the middle), and wherein the third transfer transistor (McCarten TX1A) and the sixth transfer transistor (McCarten TX1D) are symmetrical with respect to the intersection (McCarten, see figure 5B, transfer transistor TX1A (i.e. third) is symmetrical to transfer transistor TX1D (i.e. sixth) over an intersection in the middle).

Regarding claim 14, Kim teaches a depth sensor comprising a pixel (SNPi), the pixel (SNPi) including: a first photoelectric conversion element (110a) (¶56, each of the depth sensors SNPi and SNPi+1 may include a pair of depth pixels or photo sensor circuits PSa and PSb. The photo sensor circuits PSa and PSb may include, respectively, depth sensing elements including first and second photo gates 110a and 112a configured to perform photo-electric conversion); a first transfer transistor (110b) connected to the first photoelectric conversion element (110a) (see figures 2-4, first transfer gate 110b (i.e. first transfer transistor) connected to photo gate 110a); a first floating diffusion area (110c) connected to the first transfer transistor (110b) (see figures 2-4, first floating diffusion node 110c); a second photoelectric conversion element (112a) (see ¶56); a second transfer transistor (112b) connected to the second photoelectric conversion element (112a) (see figures 2-5, transfer transistor 112b (i.e. second)); and a second floating diffusion area (112c) connected to the third transfer transistor (112k) (see figures 2-5, transfer transistor 112k (i.e. third) connected to floating diffusion node 112c (i.e. second)), wherein the first photoelectric conversion element (110a) includes a first gate electrode configured to receive a first signal, and a second gate electrode configured to receive a second signal out of phase with the first The first photo gate control signal PGa of the first photo gate 110a may have a phase the same as a phase of a waveform of an illumination light and the second photo gate control signal PGb of the second photo gate 110b may have a phase that may be phase-delayed from the waveform of the illumination light by an angle of 180.degree.). However, Kim fails to explicitly teach a first storage element connected to the second transfer transistor; and a third transfer transistor connected to the first storage element.
	However, McCarten teaches a first storage element (222a-d) connected to the second transfer transistor (220a-d and 224a-d) (see figure 2C, storage gates 222a-222d (i.e. storage element)); and a third transfer transistor (220a-d and 224a-d) connected to the first storage element (222a-d) (see figure 2C, any of the eight transfer transistors 220a-d and 224a-d).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of McCarten to further include a storage unit and an additional transfer transistor because the multiple storage gate nodes may be configured to store charge corresponding to different exposure periods. The storage gate nodes may be coupled in parallel or in series with the photodiode. Charge from the different exposure times can then be merged to produce a high dynamic range image signal (McCarten abstract); and the additional transfer transistor would be needed to transfer charge from the storage unit to the floating diffusion.

Regarding claim 16, Kim as modified by McCarten teaches the depth sensor of claim 14, wherein the pixel (Kim SNPi) further includes: a first readout circuit including a first reset transistor (Kim T2a), a first source follower transistor (Kim T5a), the first reset transistor (Kim T2a) and the first source follower transistor (Kim T5a) connected to the first floating diffusion area (Kim 110c), and a first selection transistor (Kim T6a) connected to the first source follower transistor (Kim T5a) (Kim, see figure 5, reset transistor T2a, drive transistor T5a (i.e. source follower), floating diffusion node 110c, and selection transistor T6a); and a second readout circuit including a second reset transistor (Kim T2b), a second source follower transistor (Kim T5b), the second reset transistor (Kim T2b) and the second source follower transistor (Kim T5b) connected to the second floating diffusion area (Kim 112c), and a second selection transistor (Kim T6b) connected to the second source follower transistor (Kim T5b) (Kim, see figure 5, reset transistor T2b, drive transistor T5b (i.e. source follower), floating diffusion node 112c, and selection transistor T6b). 

Regarding claim 17, Kim as modified by McCarten teaches the depth sensor of claim 14, wherein the first floating diffusion area (Kim 110c) and the second floating diffusion area (Kim 112c) are electrically connected (Kim, see figure 5, first floating diffusion node 110c and second floating diffusion node 112c).

Regarding claim 18, Kim as modified by McCarten teaches the depth sensor of claim 17, wherein the pixel (Kim SNPi) further includes: a readout circuit including a reset transistor (Kim T2a), a source follower transistor (Kim T5a), the reset transistor (Kim T2a) and the source follower transistor (Kim T5a) connected to the first (Kim 110c) and second (Kim 112c) floating diffusion areas, and a selection transistor (Kim T6a) connected to the source follower transistor (Kim T5a) (Kim, see figure 5, reset transistor T2a, drive transistor T5a (i.e. source follower), floating diffusion nodes 110c and 112c, and selection transistor T6a).

Regarding claim 19, Kim as modified by McCarten teaches the depth sensor of claim 14, wherein the depth sensor further comprises a second pixel (Kim SNPi+1) adjacent to a first pixel (Kim SNPi) being the pixel (Kim SNPi) (Kim, see figure 2, additional pixel SNPi+1 adjacent to first pixel SNPi), wherein the second pixel (Kim SNPi+1) includes, a third photoelectric conversion element (Kim 110a) (Kim, see figure 2, (referring to the second pixel) photo gate 110a (i.e. third)), a fourth transfer transistor (Kim 110b) connected to the third photoelectric conversion element (Kim 110a) (Kim, see figures 2-4, (referring to the second pixel) first transfer gate 110b (i.e. fourth transfer transistor) connected to photo gate 110a), a third floating diffusion area (Kim 110c) connected to the fourth transfer transistor (Kim 110b) (Kim, see figures 2-4, (referring to the second pixel) third floating diffusion node 110c), a fourth photoelectric conversion element (Kim 112a) (Kim, see figure 2, (referring to the second pixel) photo gate 112a (i.e. fourth)), a fifth transfer transistor (Kim 112b) connected to the fourth photoelectric conversion element (Kim 112a) (Kim, see figures 2-5, (referring to the second pixel) transfer transistor 112b (i.e. fifth)), a second storage element (McCarten 222a-d) connected to the fifth transfer transistor ((McCarten 220a-d and 224a-d) (McCarten, see figure 2C, storage gates 222a-222d (i.e. storage element)), a sixth transfer transistor (McCarten 220a-d and 224a-d) connected to the second storage element (McCarten 222a-d) (McCarten, see figure 2C, any of the eight transfer transistors 220a-d and 224a-d), and a fourth floating diffusion area (Kim 112c) connected to the sixth transfer transistor (Kim 112k) (Kim, see figures 2-5, (referring to the second pixel) transfer transistor 112k (i.e. sixth) connected to floating diffusion node 112c (i.e. fourth)), and wherein the second floating diffusion area (Kim 112c) of the first pixel and the third floating diffusion area (Kim 110c) of the second pixel are electrically connected (Kim, see figure 2, all pixels connected to column lines CLa and CLb via Vout).

Regarding claim 20, Kim as modified by McCarten teaches the depth sensor of claim 19, further comprising: a readout circuit including a reset transistor (Kim T2a), a source follower transistor (Kim T5a), the reset transistor (Kim T2a) and the source follower transistor (Kim T5a) connected to the second (Kim 112c) and third (Kim 110c) floating diffusion areas of the first (Kim SNPi) and second (Kim SNPi+1) pixels, and a selection transistor (Kim T6a) connected to the source follower transistor (Kim T5a) (Kim, see figures 2-5, reset transistor T2a, drive transistor T5a (i.e. source follower), floating diffusion nodes 110c and 110c (of second pixel), and selection transistor T6a).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPub 20140253905 A1) in view of McCarten et al. (USPGPub 20180288343 A1) as applied to claim 1 above, and further in view of Chowdhury et al. (USPGPub 20190064998 A1).

Regarding claim 8, Kim as modified by McCarten teaches the depth sensor of claim 1, wherein the pixel (Kim PSa) includes a first pixel (Kim PSa) and the storage element (McCarten 222a-d) includes a first storage element (McCarten 222a-d) (Kim, see figure 5, first pixel PSa having photoelectric conversion element PDa (112a)), and wherein the depth sensor further includes a second pixel (Kim PSb) adjacent to the first pixel (Kim PSa) (Kim, see figures 2 and 5, second pixel PSb adjacent to first pixel PSa), the second pixel (Kim PSb) including, a second photoelectric conversion element (Kim 112a) (Kim, see figure 5, second photoelectric conversion element PDb), a fourth transfer transistor (Kim 112b) connected to the second photoelectric conversion element (Kim 112a) (Kim, see figures 2-5, fourth transfer gate 112b), a third floating diffusion area (Kim 112c) connected to the fourth transfer transistor (Kim 112b) (Kim, see figures 2-5, third floating diffusion node 112c), a fifth transfer transistor (Kim 112k) connected to the second photoelectric conversion element (Kim 112a) (Kim, see figures 2-5, fifth transfer transistor 112k), a second storage element (McCarten 222a-d) connected to the fifth transfer transistor (McCarten 220a-d and 224a-d) (McCarten, see figure 2C, storage gates 222a-222d (i.e. storage element)), a sixth transfer transistor (McCarten 220a-d and 224a-d) connected to the second storage element (McCarten 222a-d) (McCarten, see figure 2C, any of the eight transfer transistors 220a-d and 224a-d), and a fourth floating diffusion area (McCarten 226bN-1) connected to the sixth transfer transistor (McCarten 220a-d and 224a-d) (McCarten, see figure 2C, second floating diffusion node 226bN-1), and wherein the second floating diffusion area (Kim 110f) of the first pixel (Kim PSa) and the third floating diffusion area (Kim 112c) of the second pixel (Kim PSb) are electrically connected (Kim, see figure 5, second floating diffusion node 110f connect to third floating diffusion node 112c). However, the combination fails to explicitly teach wherein the photoelectric conversion unit is a first phototransistor. 
	However, Chowdhury teaches wherein the photoelectric conversion unit is a first phototransistor (¶43, the ambient light sensor can refer to a photodiode or a phototransistor that is capable of converting light photons into an electrical current or voltage).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and McCarten to incorporate the teachings of Chowdhury to further include a phototransistor as the photosensitive element because MPEP §2144.06 (II), which states that it would be obvious to substitute components known for the same purpose. 

Regarding claim 9, Kim as modified by McCarten and Chowdhury teaches the depth sensor of claim 8, further comprising: a readout circuit including, a reset transistor (Kim T2a) (Kim, see figure 5, reset transistor T2a), a source follower transistor (Kim T5a), the reset transistor (Kim T2a) and the source follower transistor (Kim T5a) connected to the second (Kim 110f) and third (Kim 112c) floating diffusion areas of the first (Kim PSa) and second pixels (Kim PSb) (Kim, see figure 5, drive transistor T5a (i.e. source follower) connected to floating diffusion nodes 110f and 112c), and a selection transistor (Kim T6a) connected to the source follower transistor (Kim T5a) (Kim, see figure 5, selection transistor T6a).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPub 20140253905 A1) in view of McCarten et al. (USPGPub 20180288343 A1) as applied to claim 1 above, and further in view of Janssens et al. (USPGPub 20180294304 A1).

Regarding claim 10, Kim as modified by McCarten teaches a pixel (Kim PSa) containing floating diffusion areas (Kim 110c/110f/112c/112f) and a plurality of transistors (Kim, see figure 2-5). However, the combination fails to explicitly teach wherein the pixel further includes: a dual conversion transistor connected to the first floating diffusion area and configured to adjust a capacitance of the first floating diffusion area.
	However, Janssens teaches wherein the pixel (800) further includes: a dual conversion transistor connected to the first floating diffusion area and configured to adjust a capacitance of the first floating diffusion area (¶86, pixel 800 may also be formed using at least two stacked photodiodes and vertical charge transfer structures and may include an additional dual conversion gain transistor (controlled by signal DCG) interposed between the floating diffusion node and the reset transistor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and McCarten to incorporate the teachings of Janssens to further include a dual conversion transistor because doing so enables a higher dynamic range without any signal-to-noise ratio drop, allowing for higher quality depth mapping.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPub 20140253905 A1) in view of McCarten et al. (USPGPub 20180288343 A1) as applied to claims 3 and 14 above, and further in view of Chu et al. (WO 2018187370 A1).

Regarding claim 15, Kim as modified by McCarten teaches a photoelectric conversion unit meant to integrate charges (Kim, 110a and 112a). However, the combination fails to teach wherein the first photoelectric conversion unit is configured to integrate charges based on a first modulation signal during a first integration period and to integrate charges based on a second modulation signal during a second integration period, the second modulation signal having a phase different from a phase of the first modulation signal, the second integration period being after the first integration period, and wherein the second photoelectric conversion element is configured to integrate charges based on the second modulation signal during the first integration period and to integrate charges based on the first modulation signal during the second integration period.
	However, Chu teaches wherein the first photoelectric conversion unit is configured to integrate charges based on a first modulation signal during a first integration period and to integrate charges based on a second modulation signal during a second integration period, the second modulation signal having a phase different from a phase of the first modulation signal, the second integration period being after the first integration period, and wherein the second photoelectric conversion element is configured to integrate charges based on the second modulation signal during the first integration period and to integrate charges based on the first modulation signal during the second integration period (¶365, The transmitter unit 2802 may emit light pulses 2812 modulated at a frequency fm with a duty cycle of 50%. The receiver unit 2804 may receive reflected light pulses 2814 having a phase shift of Φ. The switched photodetectors are controlled such that the readout circuit 1 (from first photodiode) reads the collected charges Q1 in a phase synchronized with the emitted light pulses, and the readout circuit 2 (from second photodiode) reads the collected charges Q2 in an opposite phase with the emitted light pulses; and ¶26, the one or more measurements are a plurality of measurements, and each of the plurality of measurements corresponds to different integration times).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and McCarten to incorporate the teachings of Chu to further provide a specific function to the readout circuit because doing so allows the sensor to more accurately determine the characteristics of a three dimensional object (Chu ¶5).
Response to Arguments 
Applicant’s arguments, see page 13 of the remarks, filed 03 May 2022, with respect to the rejections of claims 1, 11, and 14 under 35 U.S.C. 103, McCarten in view of Chowdhury have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103, Kim in view of McCarten.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878